Citation Nr: 0905943	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-37 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired mental 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran had active service from March 1986 to June 1993.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had also initiated an appeal for service 
connection for hypertension, but that claim was granted by 
the RO in a September 2008 rating decision.  That decision 
constituted a full grant of that claim for service 
connection, and there accordingly remains no case or 
controversy as to that claim for appellate review.  

In December 2008 the Veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing conducted 
between the RO and the Board at VA Central Office.  A 
transcript of that hearing is contained in the claims file.  


FINDINGS OF FACT

1.  An acquired mental disorder to include PTSD did not 
develop in service and is not otherwise causally related to 
service.  

2.  The Veteran does not have a current diagnosis of PTSD.  


CONCLUSION OF LAW

The criteria for service connection for an acquired mental 
disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 
1131, 1154(a), (b), 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case for the 
claim adjudicated herein.  By a VCAA letter in October 2006 
addressing the appealed claim for service connection for an 
acquired mental disorder to include PTSD, the Veteran was 
informed of the notice and duty-to-assist provisions of the 
VCAA, and was informed of the information and evidence 
necessary to substantiate the claim.  The Veteran was 
informed of the bases of review and the requirements to 
sustain the claim.  He was also told by this VCAA letter that 
it is ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.  The October 
2006 VCAA notice letter preceded the RO initial adjudication 
of the claim in a March 2007 rating action.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. 

In the present case, although the October 2006 VCAA notice 
letter addressing the appeal for service connection for PTSD 
did not address the downstream issues of initial rating and 
effective date with regard to this claim, such errors are 
harmless and moot, because the claim is herein denied.  
Further, the Veteran was afforded Dingess-type notice by a 
June 2007 VCAA letter addressing the appealed claim, and the 
claim was thereafter adjudicated in a September 2007 SOC 
issued by a Decision Review Officer, and in a September 2008 
SSOC.  Thus, the claim was effectively readjudicated 
subsequent to issuance of a Dingess-complying VCAA letter.  
See Prickett v. Nicholson, supra (issuance of a fully 
compliant notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, Dingess-type requirements have been fulfilled 
for the appealed claim herein adjudicated, to the extent 
necessary for the present decision.  

The VCAA letters, inclusive of the October 2006 and June 2007 
VCAA letters and an additional VCAA/development letter issued 
in December 2007, also requested that the Veteran advise of 
any VA and private medical sources of evidence pertinent to 
his claims, and provide necessary authorization to obtain 
those records.  They also requested evidence and information 
about treatment after service, in support of the claim.  In 
submissions in the course of appeal, the Veteran informed of 
in-service treatment, post-service treatment at military 
facilities, post-service clinical treatment by VA, and post-
service treatment at a Vet Center, all for his claimed mental 
disorder, to include PTSD.  Service treatment records (STRs), 
Vet Center records, and VA treatment records were obtained 
and associated with the claims file.  The RO also informed 
the Veteran of records obtained and, by implication, records 
not obtained, including so informing by these VCAA letters, 
the appealed rating action, and subsequent SOC and SSOC.  

In the course of appeal, the RO made appropriate inquiries 
through available channels for relevant service records and 
post-service records, including records of mental health 
treatment or hospitalization.  Records sought included those 
of reported treatment at military facilities while the 
Veteran was a civilian Department of Defense (DOD) employee 
in 1994 and 1995.  This included inquiries to both the 
National Personnel Records Center (NPRC) and to the Personnel 
Information Exchange System (PIES) in the course of appeal, 
including regarding alleged psychological treatment or 
hospitalization in 1994 and 1995.  The RO received negative 
responses with regard to any additional records of the 
Veteran.  A response was obtained from PIES indicating that 
the facility which the Veteran had identified as a source of 
psychological treatment in 1995 could not be identified (was 
not a facility that was known of, or could be found).  The 
Veteran was duly informed of these attempts at obtaining 
alleged relevant treatment records by an August 2008 
development letter, as well as by the September 2008 SSOC.  

Similarly, a December 2007 request to the U.S. Army Crime 
Records Center received a negative reply in January 2008, 
with regard to an alleged assault in September or October of 
1986.  This is unsurprising given the Veteran's testimony 
that he elected not to press charges and instead chose to 
report the alleged incident to his platoon sergeant, who 
reportedly took no action against the alleged perpetrators of 
the claimed assault.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
Veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In this case, the Veteran was afforded VA examinations 
addressing the claimed acquired mental disorder, to include 
PTSD, in September 2007 and July 2008, with a supplemental 
reported in August 2008 by the VA examiner informed by a 
review of the claims file.  These examinations and reports, 
together with the balance of the evidence presented, are 
adequate for the Board's adjudication of the claim.  
Questions of current mental disorder diagnosis, to include 
PTSD, as well as etiology including as related to service, 
have been adequately addressed.  

Based on the notice and development assistance discussed 
hereinabove, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist the appellant in 
the development of the claims adjudicated herein.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.  

As elucidated below, there is no basis for additional 
development of the Veteran's alleged stressors to support his 
PTSD claim, because the alleged stressors have been judged by 
the VA mental health examiner for compensation purposes to 
have been insufficient to support a diagnosis of PTSD in this 
case, because that VA examiner concluded that the Veteran 
does not have PTSD, and because the Board herein finds that 
the VA examiner's opinion as to the current mental condition 
suffered by the Veteran is better supported by the evidence 
and outweighs contrary possible diagnoses as contained within 
the evidentiary record.  The preponderant weight of the 
evidence is to the effect that the Veteran does not have 
PTSD.  The Board concludes that no stressor development would 
present a reasonable possibility of furthering the claim.  
38 C.F.R. § 3.304(f).  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has presented no avenues of evidentiary development 
that the RO has not pursued by query.  Hence, the case also 
presents no reasonable possibility that any additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

The Veteran has addressed his claim by written statements.  
He also testified before the undersigned Veterans Law Judge 
at a videoconference hearing.  The Veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim, and has expressed no further desire to address 
his claim that has not been fulfilled.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103.

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
Veteran was provided the necessary notice and assistance 
required, as discussed supra, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  

Moreover, the Veteran has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to him.  See also Conway v. 
Principi, 353 F.3d 1359, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."

II.  Laws Governing Claims for Service Connection for 
Mental Disorders, including PTSD

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat 
veterans, "[VA] shall accept as sufficient proof of service-
connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service . . . .  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether a veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  Section 4.125 dictates that the schedular 
criteria for rating psychiatric disabilities incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th edition (DSM-IV).  38 C.F.R. 
§§ 4.125, 4.130.

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 
38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  The evidence necessary to establish the occurrence 
of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the Veteran was "engaged in 
combat with the enemy."  Id.  If VA determines a veteran did 
not engage in combat with the enemy, or that a veteran did 
engage in combat but that the alleged stressor is not combat 
related, his or her lay testimony by itself is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
evidence to corroborate that veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996) 
(corroborating evidence of alleged stressor cannot consist 
solely of after-the-fact medical nexus evidence, but rather 
must contain evidence to corroborate allegations of in-
service stressor).

III.  Service Connection for Mental Disorder,
to include PTSD

The Veteran contends that he was attacked in an attempted 
rape by fellow soldiers while stationed in Germany in the 
late summer of 1986.  The Board does not here accept or 
reject the occurrence of that claimed assault, but rather 
concludes that the preponderance of the evidence is against 
the Veteran having PTSD, and hence his claim on that basis 
cannot be supported, regardless of whether or not that 
claimed in-service assault occurred.  

The Veteran's STRs include a record of hospitalization over a 
period of five days between November 1992 and December 1992.  
He was reportedly hospitalized because he had alleged that he 
was having violent thoughts of hurting fellow soldiers.  
However, the mental health practitioner noted that this was 
the Veteran's first psychiatric treatment, and concluded that 
his complaints, at least in part, were an attempt by the 
Veteran to be reassigned away from his current unit, because 
he felt that his fellow solders were "jerking him around" 
(terms used by the service medical practitioner as 
descriptive of the Veteran's assertions).  The practitioner 
also noted that by his recent unit reassignment the Veteran 
had been physically moved away from his prior stationing, and 
had thereby been moved away from his new German fiancée.  The 
practitioner believed this to be another reason for the 
Veteran's current complaints.  The practitioner noted the 
Veteran's conviction that others had been "jerking him 
around" for much of his life.  The mental health 
practitioner assigned an Axis I diagnosis of adjustment 
disorder with depressed mood, and an Axis II diagnosis of 
personality disorder not otherwise specified ("NOS").  
Another practitioner in the course of the hospitalization 
assessed an Axis I diagnosis of adjustment disorder with 
mixed disturbance of mood, and an Axis II diagnosis of 
narcissistic personality disorder.  However, the first 
practitioner, who prepared the hospital summary, recommended 
that the Veteran be discharged to duty with "unlimited 
capacity," in short, with a determination that the Veteran 
had essentially no mental health impairment of functioning.  
There was no finding thereafter in the STRs of any ongoing 
psychiatric disability.  

Upon VA examination for compensation purposes in September 
2007, the examiner noted the Veteran's described incident 
while in service in Germany when he was reportedly attacked 
by fellow soldiers (the alleged attempted rape), but found 
that he did not have any symptoms to support a diagnosis of 
PTSD.  The examiner did note that the Veteran had 
difficulties due to his personality style, including limited 
ability to cope with stress.  The examiner also noted that 
the Veteran had a lack of support of others and difficulty 
with interactions.  The examiner found that the Veteran had a 
long-standing history of conflict with others due to 
perceived injustice toward him, having multiple jobs over the 
years with frequent job changes as a result.  The examiner 
concluded that the most appropriate diagnosis would be 
paranoid personality disorder, and concluded that this 
condition was long standing and pre-dated service.  

The September 2007 VA examiner conducted a second examination 
in July 2008 for compensation purposes, including to address 
the alleged PTSD.  The claims file was not then available for 
review, so the examiner thereafter obtained and reviewed the 
claims file, and provided an August 2008 report informed by 
that review, supplemental to the July 2008 report.  The 
examiner confirmed his prior diagnosis of a personality 
disorder.  The examiner reviewed the Veteran's mental health 
hospitalization in service, as discussed supra, and also 
records of Vet Center and VA mental health treatment post 
service, as discussed herein.  The examiner noted, that while 
VA and Vet Center treatment records noted a diagnosis of 
PTSD, the diagnosis was not well-described or well-supported 
by the evidence.  The VA examiner further noted that a 
December 2006 letter from a Vet Center counselor who first 
saw the Veteran that month had provided no good description 
of the trauma upon which that counselor was basing a 
diagnosis of PTSD.  The VA examiner concluded that the trauma 
as had been asserted in this case was insufficient to support 
a diagnosis of PTSD.  The VA examiner confirmed his previous 
assessment that there was insufficient evidence to support a 
diagnosis of PTSD, and that most of the Veteran's 
psychological symptoms could be explained by his personality 
style.  The VA examiner reiterated his opinion that the 
Veteran's personality disorder, which dated back to childhood 
problems, was not caused by, or a result of, military 
service.  

There is insufficient evidence of record to overcome the 
presumption of soundness in this case, and hence the Veteran 
is found for purposes of this adjudication to have been in 
sound condition when he entered service, for purposes of 
mental disorders which may be subject to service connection.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  However, 
the Board herein also finds that there is insufficient 
evidence to support the onset of a mental disorder acquired 
in service which may be subject to service connection, either 
as a chronic disorder first manifested in service or on the 
basis of continuity of symptomatology after service.  

While the Veteran sought some mental health assistance in 
service, a clear diagnosis of a mental disorder which may be 
subject to service connection, as opposed to a personality 
disorder essentially life-long in nature, was not then 
established.  The Veteran's currently assessed paranoid 
personality disorder is most appropriately characterized as 
consistent with "personality disorders which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior . . . [which] will be accepted as 
showing preservice origin."  38 C.F.R. § 3.303(a).  In 
short, notwithstanding any failure to overcome the 
presumption of soundness as is characterized in 38 C.F.R. 
§ 3.304(b), the Board finds that the Veteran has a lifelong 
personality disorder which is not a mental disorder subject 
to service connection, because it represents a lifelong 
impairment in personality not subject to change, as 
delineated in the regulation.  The Board accordingly 
concludes that the preponderance of the evidence is against 
service connection for the diagnosed paranoid personality 
disorder.  38 C.F.R. § 3.303(b).  

While the Board notes the presence of the diagnosis of PTSD 
in Vet Center records, no such diagnosis is shown to be 
supported by a confirmed in-service stressor and to meet the 
diagnostic criteria to support a diagnosis of PTSD.  
38 C.F.R. §§ 3.304(f), 4.125.  Several of these Vet Center 
treatment records note that the Veteran has "symptoms of 
PTSD" and "PTSD symptoms," or that he has developed some 
symptom of PTSD, without arriving at a diagnosis of PTSD.  
Those comments appear to misconstrue the nature of PTSD, 
because a set panoply of criteria must be met before a 
diagnosis of PTSD may be assigned under the foregoing 
regulations.  For example, "anger at authority" and 
"inability to get along well with others" were noted at the 
Vet Center, but these are merely symptoms.  Thus, the Vet 
Center's characterizations of these "symptoms of PTSD" 
greatly undermines the credibility of the assessments from 
this source.  The Vet Center records, and a December 2006 
letter from a Vet Center counselor, do not show a confirmed 
diagnosis of PTSD based on any identified stressor and 
presence of criteria necessary to support that diagnosis.  
Id.  The Board accordingly finds the medical finding of the 
VA psychiatric examiner in September 2007 to carry 
considerably more weight than the Vet Center records in 
addressing the presence or absence of any mental disorder, to 
include PTSD, because that examiner appropriately relied on a 
diagnosis-based analysis of the Veteran's condition(s), and 
concluded thereby that he did not meet the criteria for a 
diagnosis of PTSD, or any other mental disorder which may be 
subject to service connection.  

Although the claims file contains a December 2006 letter from 
a Vet Center counselor to the effect that the Veteran has 
PTSD stemming from service, that counselor does not specify 
an in-service stressor, instead apparently relying on the 
Veteran's having had combat service.  However, the Veteran 
does not allege that he engaged in combat with the enemy, and 
does not claim PTSD as due to any combat experiences.  
Rather, he alleges PTSD as due to a single incident of 
attempted rape, as noted above, and otherwise due to unjust 
treatment/mistreatment by fellow soldiers.  As noted in the 
November to December of 1992 in-service hospitalization 
record, the Veteran in one instance while in Iraq reportedly 
was unable to shoot at Iraqis, but ultimately this was 
fortunate because the Iraqis in question were attempting to 
surrender.  That record also noted that the Veteran had 
refused to plant a minefield.  These incidents, in the 
Board's estimation, do not constitute combat supportive of a 
current mental health condition to include PTSD, because no 
combat with an enemy was involved.  There is not evidence in 
service records obtained of actual combat experience for this 
Veteran.  

The Vet Center counselor in his December 2006 letter also 
failed to address whether, or how, the Veteran could meet the 
diagnostic criteria for a diagnosis of PTSD.  The Board 
cannot here accept combat as a basis for PTSD, because the 
Veteran neither alleges that he saw combat in service nor 
alleges that he has PTSD due to combat, and combat with an 
enemy as a personal experience of this Veteran is not 
otherwise established.  See Wood v. Derwinski, 1 Vet.App. 
190, 193 (1991), noting that "neither appellant's military 
specialty . . . nor his service records, disclose that the 
nature of his duties exposed him to a more than ordinary 
stressful environment, even given the fact that service in a 
combat zone is stressful in some degree to all who are there, 
whatever their duties and experiences."

The claims file also contains VA treatment records, including 
recent treatment for mental health and/or addiction therapy, 
wherein a standing diagnosis of PTSD was presumed, apparently 
based either on the Vet Center records or based on self-
report by the Veteran.  The Veteran when initially seen for 
that VA treatment in 2008 was not evaluated for a diagnosis 
of PTSD, though a diagnosis of PTSD was noted.  Thus, while 
symptoms of PTSD as reported by the Veteran were noted in 
these treatment records, a confirmed diagnosis based on a 
verified stressor is not presented in these VA treatment 
records, and hence these VA treatment records ultimately do 
not present a diagnosis of PTSD to support the claim.  

Weighing the evidence as a whole, including the absence of a 
PTSD diagnosis based on the Veteran meeting the diagnostic 
criteria for PTSD and supported by a confirmed in-service 
stressor or participation in combat, and VA examinations 
resulting in a medical conclusions that PTSD is not present 
based on consideration of the Veteran's service including his 
alleged in-service stressors, the Board concludes that the 
preponderance of the evidence is against service connection 
for PTSD.  

The claims file does not contain evidence of any other 
current diagnosed mental disorders which have been causally 
linked to service by post-service mental health 
practitioners.  While it is true that upon his 
hospitalization from November to December of 1991 the Veteran 
was assigned diagnoses of both adjustment disorder with 
depressed mood as an Axis I diagnosis, and personality 
disorder not otherwise specified ("NOS") as an Axis II 
diagnosis, as noted above, these assessments are not 
reflected thereafter either in service records or in post-
service records.  As noted above, the VA examiner in 
September 2007 and July 2008 (with a supplemental report in 
August 2008) diagnosed only a paranoid personality disorder, 
with no finding of any Axis I diagnosis.  The preponderance 
of the evidence is against any chronic mental disorder 
developing in service, or any mental disorder continuing from 
service to the present time.  Accordingly, the Board finds 
the preponderance of the evidence is against service 
connection for any other mental disorders.  38 C.F.R. 
§ 3.303.  

The Veteran's own statements are not cognizable to support a 
current diagnosis of a mental disorder, or to establish a 
causal link between service and a current mental disorder, 
because those are medical questions beyond the purview of a 
layman's knowledge.  Espiritu; cf. Jandreau.  The Veteran's 
own belief that he suffers from PTSD due to his alleged 
attack by fellow soldiers in service, or due to other 
harassment or injustices inflicted by fellow soldiers in 
service, is insufficient either to establish that diagnosis 
or to establish causation between service and any current 
mental disorder.  Similarly, the statement by his parents, 
dated in August 2006, regarding the Veteran's difficulties in 
service and after service, cannot serve to establish a 
diagnosis of a mental disorder to support the claim.  Id.  
Similarly, a statement received in June 2008 by a fellow 
soldier who reportedly served alongside the Veteran, 
attesting to teasing, insults, or other mistreatment which he 
and the Veteran experienced in service, ultimately cannot 
serve to support the claim because it cannot establish the 
presence of a mental disorder in service or related to 
service.  The fellow soldier's statement also does not 
support the occurrence of any additional stressors in 
service, beyond such mistreatment.  All of these lay 
statements are not supported by the requisite specialized 
knowledge to service as cognizable medical evidence of 
current or past disability.  Id.  

The Veteran's difficulties in coping with stress and/or 
interrelating with others, and suspiciousness or sense of 
injustice are also supported by the VA examiner's findings in 
September 2007, but these ultimately do not support a mental 
disorder which may be subject to service connection, as 
discussed supra.  Rather, consistent with the assessment of 
the September 2007 examiner, the weight of the evidence is 
supports the presence of a personality disorder lifelong in 
nature, as is supported by findings upon the Veteran's in-
service hospitalization, his Vet Center treatment records and 
the note provided by a Vet Center counselor in December 2006, 
and by the September 2007 VA examiner's findings and 
conclusions.  Again, that personality disorder is not a 
disease or disability which may be subject to service 
connection.  38 C.F.R. § 3.303(b).  

Accordingly, because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a mental disorder, to include PTSD, is 
denied. 



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


